Exhibit 10.1





J.P.Morgan
CREDIT AGREEMENT
dated as of June 5, 2019
among
VISHAY INTERTECHNOLOGY, INC.,
as Borrower


The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arranger and Joint Bookrunner
___________________________
COMERICA BANK,
CITIZENS BANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, AND
UNICREDIT BANK AG,
as Joint Lead Arrangers and Joint Bookrunners
___________________________


COMERICA BANK,
CITIZENS BANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, AND
UNICREDIT BANK AG,
as Co-Syndication Agents
___________________________


SANTANDER BANK, NATIONAL ASSOCIATION,
TD BANK, N.A.,
MUFG BANK, LTD., AND
KBC BANK N.V.,
as Co-Documentation Agents



--------------------------------------------------------------------------------



TABLE OF CONTENTS
   
Page
ARTICLE I
 
Definitions
       
SECTION 1.01.
Defined Terms
   1
SECTION 1.02.
Classification of Loans and Borrowings
   51
SECTION 1.03.
Terms Generally
   51
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
   52
SECTION 1.05.
Interest Rates; LIBOR Notification
   52
SECTION 1.06.
Exchange Rates; Currency Equivalents
   53
SECTION 1.07.
Status of Obligations
   54
SECTION 1.08.
Divisions
   54
SECTION 1.09.
Letter of Credit Amounts
   54
ARTICLE II
 
The Credits
       
SECTION 2.01.
Commitments
   55
SECTION 2.02.
Loans and Borrowings
   55
SECTION 2.03.
Requests for Borrowings
   56
SECTION 2.04.
Letters of Credit
   57
SECTION 2.05.
Funding of Borrowings
   64
SECTION 2.06.
Interest Elections
   65
SECTION 2.07.
Termination and Reduction of Commitments
   66
SECTION 2.08.
Repayment of Loans; Evidence of Debt
   67
SECTION 2.09.
Repayment of Incremental Term Loans
   68
SECTION 2.10.
Prepayment of Loans
   68
SECTION 2.11.
Fees
   69
SECTION 2.12.
Interest
   70
SECTION 2.13.
Alternate Rate of Interest
   71
SECTION 2.14.
Increased Costs
   72
SECTION 2.15.
Break Funding Payments
   74
SECTION 2.16.
Taxes
   74
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
   78
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
   80
SECTION 2.19.
Defaulting Lenders
   81
SECTION 2.20.
Incremental Facilities
   83
SECTION 2.21.
Extension Offers
  86
SECTION 2.22.
Refinancing Facilities
   87






--------------------------------------------------------------------------------



ARTICLE III
 
Representations and Warranties
       
SECTION 3.01.
Organization; Powers
   90

SECTION 3.02.
Authorization; Enforceability
   90
SECTION 3.03.
Governmental Approvals; Absence of Conflicts
   90
SECTION 3.04.
Financial Condition; No Material Adverse Change
   91
SECTION 3.05.
Properties
   91
SECTION 3.06.
Litigation and Environmental Matters
   92
SECTION 3.07.
Compliance with Laws and Agreements
   92
SECTION 3.08.
Investment Company Status
   92
SECTION 3.09.
Taxes
   92
SECTION 3.10.
Employee Benefit Plans; Labor Matters
   92
SECTION 3.11.
Subsidiaries and Joint Ventures; Disqualified Equity Interests
   93
SECTION 3.12.
Solvency
   94
SECTION 3.13.
Disclosure
   94
SECTION 3.14.
Collateral Matters
   94
SECTION 3.15.
Federal Reserve Regulations
   95
SECTION 3.16.
Anti-Corruption Laws and Sanctions
   95
SECTION 3.17.
Insurance
   96
SECTION 3.18.
EEA Financial Institutions
   96
ARTICLE IV
 
Conditions
       
SECTION 4.01.
Effective Date
   96
SECTION 4.02.
Each Credit Event
   98
ARTICLE V
 
Affirmative Covenants
       
SECTION 5.01.
Financial Statements and Other Information
   99

SECTION 5.02.
Notices of Material Events
   101
SECTION 5.03.
Additional Subsidiaries
   102
SECTION 5.04.
Information Regarding Collateral
   102
SECTION 5.05.
Existence; Conduct of Business
   103
SECTION 5.06.
Payment of Taxes
   103
SECTION 5.07.
Maintenance of Properties
   103
SECTION 5.08.
Insurance
   103
SECTION 5.09.
Books and Records; Inspection and Audit Rights
   103
SECTION 5.10.
Compliance with Laws
   104
SECTION 5.11.
Use of Proceeds and Letters of Credit
   104
SECTION 5.12.
Further Assurances
   104






--------------------------------------------------------------------------------



ARTICLE VI
 
Negative Covenants
       
SECTION 6.01.
Indebtedness
   105
SECTION 6.02.
Liens
   108
SECTION 6.03.
Fundamental Changes; Business Activities
   111
SECTION 6.04.
Investments; Loans; Advances
   112
SECTION 6.05.
Asset Sales
   115
SECTION 6.06.
[Reserved]
   117
SECTION 6.07.
Hedging Agreements
   117
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness
   118
SECTION 6.09.
Transactions with Affiliates
   120
SECTION 6.10.
Restrictive Agreements
   121
SECTION 6.11.
Amendment of Material Documents
   122
SECTION 6.12.
Interest Coverage Ratio
   122
SECTION 6.13.
Leverage Ratio
   122
SECTION 6.14.
Fiscal Year
   122
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Administrative Agent
 
ARTICLE IX
 
Miscellaneous
       
SECTION 9.01.
Notices
   131
SECTION 9.02.
Waivers; Amendments
   133
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
   135
SECTION 9.04.
Successors and Assigns
   138
SECTION 9.05.
Survival
   142
SECTION 9.06.
Counterparts; Integration; Effectiveness
   143
SECTION 9.07.
Severability
   143
SECTION 9.08.
Right of Setoff
   144
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
   144
SECTION 9.10.
WAIVER OF JURY TRIAL
   145
SECTION 9.11.
Headings
   145
SECTION 9.12.
Confidentiality
   145
SECTION 9.13.
Interest Rate Limitation
   146
SECTION 9.14.
Release of Liens and Guarantees
   146
SECTION 9.15.
Conversion of Currencies
   147






--------------------------------------------------------------------------------



SECTION 9.16.
Certain Notices
   147
SECTION 9.17.
No Fiduciary Relationship
   147
SECTION 9.18.
Non-Public Information
   148
SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
   149
SECTION 9.20.
Certain ERISA Matters
   149
SECTION 9.21.
Acknowledgement Regarding Any Supported QFCs
   151






--------------------------------------------------------------------------------



SCHEDULES:
         
Schedule 2.01
 
Commitments
Schedule 2.04
 
Existing Letters of Credit
     
EXHIBITS:
         
Exhibit A
 
Form of Assignment and Assumption
Exhibit B
 
Form of Borrowing Request
Exhibit C
 
Form of Collateral Agreement
Exhibit D
 
Form of Global Intercompany Note
Exhibit E
 
Form of Compliance Certificate
Exhibit F
 
Form of Interest Election Request
Exhibit G-1
 
Form of Perfection Certificate
Exhibit G-2
 
Form of Supplemental Perfection Certificate
Exhibit H
 
Form of Solvency Certificate
Exhibit I-1
 
Form of U.S. Tax Certificate for Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
Exhibit I-2
 
Form of U.S. Tax Certificate for Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes
Exhibit I-3
 
Form of U.S. Tax Certificate for Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
Exhibit I-4
 
Form of U.S. Tax Certificate for Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes






--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of June 5, 2019 (this “Agreement”), among VISHAY
INTERTECHNOLOGY, INC., as Borrower, the LENDERS from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE I


Definitions
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 “ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
 “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for such Interest Period (or such date, as applicable) multiplied by
(ii) the Statutory Reserve Rate and (b) for Borrowings denominated in a
Designated Foreign Currency, the LIBO Rate for such currency for such Interest
Period.
 “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 “Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
 “Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.
 “Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.
 “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1%; provided, that if such
rate shall be less than zero, such rate shall be deemed to be zero.  For
purposes of this definition, the Adjusted LIBO Rate for any day shall be based
on the LIBO Screen Rate at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month (or, if the LIBO Screen
Rate is not available for such one month maturity, the Interpolated Rate).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.
1

--------------------------------------------------------------------------------

 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 “Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that, in the case of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the Aggregate Revolving Commitments (disregarding
any Defaulting Lender’s Revolving Commitment) represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments and to any
Revolving Lender’s status as a Defaulting Lender at the time of determination.
 “Applicable Rate” means, for any day, with respect to any Revolving Loan that
is an ABR Loan, any Revolving Loan that is a Eurocurrency Loan, or the
commitment fees payable in respect of the Revolving Commitments hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread” or “Commitment Fee Rate”, respectively, based upon the
Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that the Applicable Rate shall
be the applicable rate per annum set forth below in Category III at all times on
and prior to the date on which consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) as of and for the fiscal
quarter of the Borrower ending June 29, 2019 and the Compliance Certificate
required to be delivered in connection therewith are delivered:
Level
Leverage Ratio
ABR Spread
Eurocurrency Spread
Commitment Fee Rate
I
Greater than or equal to 2.50 to 1.00
1.00%
2.00%
0.35%
II
Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00
0.75%
1.75%
0.30%
 
III
Less than 1.50 to 1.00
0.50%
1.50%
0.25%



For purposes of the foregoing, subject to the proviso in the foregoing
paragraph, each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) of the consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change.  Notwithstanding the foregoing, the Applicable Rate shall be based on
the rates per annum set forth in Category I at the option of the Administrative
Agent or at the request of the Required Lenders if the Borrower fails to deliver
the consolidated financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.
2

--------------------------------------------------------------------------------

 “Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course and that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 “Arrangers” means JPMorgan Chase Bank, N.A., Comerica Bank, Citizens Bank,
N.A., HSBC Bank USA, National Association and UniCredit Bank AG in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.
 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an Eligible Assignee, with the consent of any Person whose consent
is required by Section 9.04, and accepted by the Administrative Agent, in the
form of Exhibit A or any other form reasonably approved by the Administrative
Agent.
 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 “Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
3

--------------------------------------------------------------------------------

 “Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
 “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 “Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 “Borrower” means Vishay Intertechnology, Inc., a Delaware corporation.
 “Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
 “Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $5,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $5,000,000 and
(c) in the case of an ABR Borrowing, $1,000,000.
 “Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $1,000,000 and (c)
in the case of an ABR Borrowing, $1,000,000.
 “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, in the form of Exhibit B or any other form approved by the
Administrative Agent and otherwise consistent with the requirements of Section
2.03.
 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.


4

--------------------------------------------------------------------------------

 “Calculation Date” means (a) the first Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Loan, (ii) the conversion into or
continuation of any Loan pursuant to the terms of this Agreement or (iii) the
issuance, amendment, renewal or extension of a Letter of Credit, (c) if an Event
of Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion and (d) any other date requested by
the Administrative Agent in its reasonable discretion.
 “Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower and its consolidated Subsidiaries for
such period prepared in accordance with GAAP, excluding (i) any such
expenditures made to restore, replace or rebuild assets to substantially the
same condition as that of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures to the extent made with the
proceeds of any grant received during such period by the Borrower or any
Subsidiary from any Governmental Authority, (iii) expenditures that constitute
Permitted Acquisitions and (iv) the purchase price of property, plant or
equipment purchased during such period to the extent the consideration therefor
consists of any combination of (A) used or surplus property, plant or equipment
traded in at the time of such purchase and (B) the proceeds of a concurrent sale
of used or surplus property, plant or equipment and (b) such portion of
principal payments on Finance Lease Obligations made by the Borrower or any
Subsidiary during such period as is attributable to additions to property, plant
and equipment that have not otherwise been reflected on the consolidated
statement of cash flows as additions to property, plant and equipment.
 “Cash Equivalents” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America or the European
Union (or by any agency thereof to the extent such obligations are backed by the
full faith and credit of the United States of America or the European Union, as
applicable), in each case maturing up to one year from the date of acquisition
thereof;

(b)
investments in commercial paper maturing up to 12 months from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least (i) A-2 by S&P or (ii) P-2 by Moody’s;

(c)
investments in certificates of deposit, banker’s acceptances and demand or time
deposits, in each case maturing up to one year from the date of acquisition
thereof, issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any commercial bank (whether domestic or foreign)
that has a combined capital and surplus and undivided profits of not less than
an amount the Dollar Equivalent of which is $500,000,000;



5

--------------------------------------------------------------------------------

(d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

(e)
“money market funds” that (i) comply with the criteria set forth in Rule 2a‑7 of
the Investment Company Act, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $1,000,000,000;

(f)
investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (e) above; and

(g)
in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

 “Cash Management Services” means any treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit and purchase card and other card services, automated clearinghouse
transactions, return items, overdrafts, temporary advances, interest and fees
and interstate depository network services) provided to the Borrower or any
Subsidiary.
 “CFC” means (a) each Subsidiary that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any CFC Holdco.
 “CFC Holdco” means a Domestic Subsidiary (including, for the avoidance of
doubt, an entity that is disregarded for United States federal income tax
purposes) that for United States federal income tax purposes has no material
assets other than Equity Interests in one or more CFCs (including for this
purpose, any debt or other instrument treated as equity for U.S. Federal income
tax purposes).
 “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than the Permitted Holders, of Equity Interests in the
Borrower representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower; (b)
persons who were (i) directors of the Borrower on the date hereof, (ii)
nominated or approved by the board of directors of the Borrower or (iii)
appointed by directors who were directors of the Borrower on the date hereof or
were nominated or approved as provided in clause (ii) above, ceasing to occupy a
majority of the seats (excluding vacant seats) on the board of directors of the
Borrower; or (c) the occurrence of any “change in control” (or similar event,
however denominated) with respect to the Borrower under and as defined in any
indenture or other agreement or instrument evidencing, governing the rights of
the holders of or otherwise relating to any Material Indebtedness of the
Borrower or any Subsidiary.
 “Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
6

--------------------------------------------------------------------------------

 “Charges” has the meaning set forth in Section 9.13.
 “Charitable Organization” has the meaning assigned to such term in the
definition of the term “Permitted Transferee”.
 “Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans of any Series
or Revolving Loans, (b) any Commitment, refers to whether such Commitment is a
Term Commitment of any Series or a Revolving Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.
 “Class B Common Stock” means the Class B Common Stock, $0.10 par value per
share, of the Borrower.
 “Code” means the Internal Revenue Code of 1986.
 “Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
 “Collateral Account” has the meaning set forth in Section 2.04(i).
 “Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Effective Date, among the Borrower, the other Loan Parties, and the
Administrative Agent, together with all supplements thereto.
 “Collateral and Guarantee Requirement” means, at any time, the requirement
that:
(a)
the Administrative Agent shall have received from the Borrower and each Material
Domestic Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Material Domestic Subsidiary after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, together with documents and opinions of the type
referred to in paragraphs (b) and (c) of Section 4.01 with respect to such
Material Domestic Subsidiary;



7

--------------------------------------------------------------------------------

(b)
all Equity Interests in any wholly-owned Subsidiary owned directly by or on
behalf of any Loan Party shall have been pledged pursuant to the Collateral
Agreement (provided that the Loan Parties shall not be required to pledge Equity
Interests in any Foreign Subsidiary that is not a Material Foreign Subsidiary
and shall not be required to pledge more than 65% of the voting power of the
outstanding voting Equity Interests of any Material Foreign Subsidiary), and the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c)
(i) all Indebtedness of the Borrower and each Subsidiary, and (ii) all other
Indebtedness (other than Cash Equivalents) of any Person in a principal amount
of $1,000,000 or more, in each case that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(d)
all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, with the priority required by, and subject to the exceptions
and limitations set forth in, the Security Documents and the other provisions of
the term “Collateral and Guarantee Requirement”, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(e)
each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (i) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if, and for so long as the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such legal opinions or other deliverables in respect of such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Borrower and the Subsidiaries, including any potential Section 956 Impact),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth therein and in the Security Documents, (iii) in no event
shall (A) the Collateral include any Excluded Assets or (B) control agreements
or control or similar arrangements be required (including with respect to cash
deposit or securities accounts), other than in respect of pledges of
certificated equity interests and debt instruments as set forth above in clauses
(b) and (c), and (iv) no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required in order to create any
security interest in any Collateral or to perfect any security interest in such
Collateral, including any intellectual property registered in, licensed solely
for use in, or arising solely under the laws of, any non-U.S. jurisdiction.  The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining of, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Effective Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents or
otherwise in its sole discretion.
8

--------------------------------------------------------------------------------

 “Commitment” means a Revolving Commitment, a Term Commitment of any Series or
any combination thereof (as the context requires).
 “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.
 “Compliance Certificate” means a Compliance Certificate in the form of Exhibit
E or any other form reasonably approved by the Administrative Agent.
 “Confidential Information Memorandum” means the Lender Presentation dated May
2019, relating to the credit facility provided for herein.
 “Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Finance Lease Obligations) of the Borrower and
its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) any interest or other financing costs
becoming payable during such period in respect of Indebtedness of the Borrower
or its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) the sum of (i) to
the extent included in such consolidated interest expense for such period,
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs (including debt issuance costs) paid in a
previous period and (ii) to the extent included in such consolidated interest
expense for such period, noncash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period.


9

--------------------------------------------------------------------------------

 “Consolidated EBITDA” means, for any period (including any period which, or any
portion of which, occurs prior to the Effective Date), Consolidated Net Income
for such period, plus
(a)
without duplication and to the extent deducted in determining such Consolidated
Net Income, the sum for the Borrower and the Subsidiaries of:

(i)
consolidated interest expense for such period (including imputed interest
expense in respect of Finance Lease Obligations), determined on a consolidated
basis in accordance with GAAP;

(ii)
consolidated income tax expense for such period;

(iii)
all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period);

(iv)
any Non-Cash Charges for such period (excluding any additions to bad debt
reserves or bad debt expense);

(v)
any losses attributable to early extinguishment of Indebtedness or obligations
under any Hedging Agreement;

(vi)
losses recognized related to any Person (excluding the Borrower) that is not a
consolidated Subsidiary and accounted for by equity method;

(vii)
restructuring charges and reserves in an aggregate amount not to exceed
$35,000,000 for any period of four consecutive fiscal quarters ending
immediately prior to or any time after the Effective Date (provided that 50% of
any unused amount under this clause (vii) during each fiscal year may be carried
forward to, and applied to restructuring charges and reserves taken, at any time
during, the next succeeding fiscal year; provided further that all restructuring
charges and reserves taken in any fiscal year shall be deemed to first utilize
the $35,000,000 basket for such year prior to utilizing any such carry-forward
amount); and

(viii)
restructuring charges and reserves in connection with any Material Acquisition
(i) that are taken substantially simultaneously with the consummation of such
Material Acquisition and (ii) substantially all the cash expenditures in
connection with which are anticipated to occur during the eighteen-month period
following the date of such consummation, in a cumulative aggregate amount not
exceeding $100,000,000 in respect of all fiscal periods ending on or after March
30, 2019;

and minus
(b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum for the Borrower and the Subsidiaries of:



10

--------------------------------------------------------------------------------



(i)
any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;

(ii)
income recognized related to any Person (excluding the Borrower) that is not a
consolidated Subsidiary and accounted for by equity method except to the extent
of the amount of cash dividends or similar cash distributions actually paid by
such Person to the Borrower or any other consolidated Subsidiary;

(iii)
the income of any Person that is not a consolidated Subsidiary during such
period to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
not permitted without any prior approval of any Governmental Authority that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary, any agreement or other instrument
binding upon the Borrower or any Subsidiary or any law applicable to the
Borrower or any Subsidiary, unless such restrictions with respect to the payment
of cash dividends and other similar cash distributions has been legally and
effectively waived, except to the extent of any cash dividends or similar cash
distributions actually paid by such Person to the Borrower or a Subsidiary Loan
Party; and

(iv)
any non-cash credits for such period (excluding any deductions to bad debt
reserves or bad debt expense);

provided that any cash expenditure or receipt made with respect to any noncash
items added back or deducted in computing Consolidated EBITDA for any prior
period pursuant to clause (a)(iv) or (b)(iv) above (or that would have been
added back or deducted had this Agreement been in effect during such prior
period) shall be subtracted or added back, as applicable, in computing
Consolidated EBITDA for the period in which such cash expenditure or receipt is
made; provided further that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Borrower or any of its consolidated Subsidiaries,
other than dispositions of inventory and other dispositions and licenses in the
ordinary course of business.
 “Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 “Consolidated Tangible Net Worth” means on any date the aggregate amount of
assets (less applicable reserves and other properly deductible items) after
deducting therefrom (a) all liabilities, and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense, capitalized
software, customer relationships, non-competition agreements and other
intangible assets, all as set forth on the most recent quarterly or annual
consolidated balance sheet of the Borrower and its consolidated Subsidiaries and
computed in accordance with GAAP.


11

--------------------------------------------------------------------------------

 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.
 “Convertible Senior Debt” means, collectively, (a) the 2.25% Convertible Senior
Debentures due 2040 issued by the Borrower under the Indenture dated as of
November 9, 2010, between the Borrower and Wilmington Trust Company, as trustee,
(b) the 2.25% Convertible Senior Debentures due 2041 issued by the Borrower
under the Indenture dated as of May 13, 2011, between the Borrower and
Wilmington Trust Company, as trustee, and (c) the 2.25% Convertible Senior Notes
due 2025 issued by the Borrower under the Indenture dated as of June 12, 2018,
between the Borrower and HSBC Bank USA N.A., as trustee.
 “Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 “Covered Party” has the meaning assigned to it in Section 9.21.
 “Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.
 “Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would, unless cured or waived, constitute an Event of Default.
 “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 “Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has (i) become the subject of a Bankruptcy Event or
a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each
Revolving Lender.
12

--------------------------------------------------------------------------------

“Designated Foreign Currency” means (a) Euro, (b) Sterling and (c) any other
currency specified by the Borrower in a notice to the Administrative Agent and
agreed to by the Administrative Agent and each Lender that is freely
transferable and convertible into Dollars in the London market and for which
LIBO Rates can be determined by reference to the applicable LIBO Screen Rate.
“Designated Foreign Currency Sublimit” means an amount equal to the lesser of
the Aggregate Revolving Commitment and $250,000,000.  The Designated Foreign
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitment.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05 that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of the Borrower,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).
“Disclosed Matters” means the actions, suits, proceedings and the environmental,
Intellectual Property and other matters disclosed in Schedule 3.06 to the
Disclosure Letter.
“Disclosure Letter” means that certain Disclosure Letter, dated the date hereof,
from the Borrower to the Administrative Agent.


13

--------------------------------------------------------------------------------

“Disposition” has the meaning set forth in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:
(a)
matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b)
is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c)
is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) or is required to be repurchased by the Borrower or
any Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Documentation Agent” means Santander Bank, National Association, and TD Bank,
N.A., each in its capacity as a documentation agent for the credit facilities
provided for herein.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect for such amount under the provisions of such Section.
14

--------------------------------------------------------------------------------

 “dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.
 “Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, excluding, however, any such Subsidiary that is owned, directly or
indirectly, by a Subsidiary that is not incorporated or organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and further excluding any CFC Holdco formed or acquired after the Effective
Date.
 “EBITDA” means, with respect to any Subsidiary for any period, the portion of
Consolidated EBITDA attributable to such Subsidiary and its consolidated
subsidiaries during such period.
 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 “EEA Member Country” means (a) any member state of the European Union, (b)
Iceland, (c) Liechtenstein and (d) Norway.
 “EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), being
the date of this Agreement as set forth in the preamble hereto.
 “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender, the
Borrower, any Subsidiary or any other Affiliate of the Borrower.
 “EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 “Engagement Letter” means the Engagement Letter dated April 30, 2019, between
the Borrower and JPMorgan Chase Bank, N.A.
 “Environmental Laws” means all rules, regulations, codes, ordinances,
judgments, orders, decrees and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating to (a) the protection of the environment,
(b) the preservation or reclamation of natural resources, (c) the generation,
management, Release or threatened Release of any Hazardous Material or (d) with
respect to Hazardous Materials, the protection of human health and safety.
15

--------------------------------------------------------------------------------

 “Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 “Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into Equity Interests).
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
 “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA or
(i) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) with respect to which the Borrower or any such Subsidiary
could otherwise be liable.
16

--------------------------------------------------------------------------------

 “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 “Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate or LIBO Rate.
 “Event of Default” has the meaning set forth in Article VII.
 “Exchange Act” means the United States Securities Exchange Act of 1934.
 “Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars determined by using the rate of exchange for the purchase
of Dollars with such other currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such other currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion). Notwithstanding the
foregoing provisions of this definition or the definition of the term “Dollar
Equivalent”, (x) the Borrower may determine the Exchange Rate in accordance with
the foregoing terms from any publicly available service for purposes of Article
VI as provided in Sections 1.06(c) and (d) and (y) each Issuing Bank may, solely
for purposes of computing the fronting fees owed to it under Section 2.11(b),
compute the Exchange Rate for purposes of determining the LC Exposure
attributable to any Letter of Credit issued by it that is denominated in a
Designated Foreign Currency by reference to exchange rates determined using any
reasonable method customarily employed by it for such purpose.
 “Excluded Assets” has the meaning set forth in the Collateral Agreement.
       
 “Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower, (b) any Subsidiary that is a CFC, including any CFC
Holdco formed or acquired after the Effective Date, (c) any Subsidiary that is
prohibited by applicable law from guaranteeing the Loan Document Obligations,
(d) any Subsidiary that (i) is prohibited by any contractual obligation existing
on the Effective Date or on the date such Subsidiary is acquired or otherwise
becomes a Subsidiary (but not entered into in contemplation of such acquisition)
from guaranteeing the Loan Document Obligations, (ii) would require governmental
(including regulatory) consent, approval, license or authorization to provide
such Guarantee, unless such consent, approval, license or authorization has been
received, or (iii) the provision of a Guarantee by such Subsidiary would result
in a material adverse tax consequence (as reasonably determined in good faith by
the Borrower), (e) any captive insurance subsidiary, not for profit subsidiary
or special purpose entity (including any Securitization Vehicle) and (f) any
other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement
17

--------------------------------------------------------------------------------


 “Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).
 “Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).  If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
 “Excluded Taxes” means, with respect to any payment made by any Loan Party
under this Agreement or any other Loan Document, any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
  

 “Existing Credit Agreement” means the Credit Agreement, dated as of December 1,
2010, as amended and restated as of August 8, 2013 and as further amended and
restated as of December 10, 2015, and in effect immediately prior to the
Effective Date, among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.
18

--------------------------------------------------------------------------------

 “Existing Letter of Credit” means each letter of credit previously issued
pursuant to the Existing Credit Agreement by a Person that shall be an Issuing
Bank for the account of the Borrower or any Subsidiary that (a) is outstanding
on the Effective Date and (b) is listed on Schedule 2.04.
 “Extending Lenders” has the meaning assigned to such term in Section 2.21(a).
 “Extension Offer” has the meaning assigned to such term in Section 2.21(a).
 “Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto; provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon); provided that in the case of Extended
Loans that are Term Loans, such requirements may provide that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Class, but may not provide for prepayment requirements that
are more favorable than those applicable to the Loans of the applicable
Extension Request Class, (d) an increase in the fees payable to, or the
inclusion of new fees to be payable to, the Extending Lenders in respect of such
Extension Offer or their Extended Loans or Extended Commitments and/or (e) an
addition of any covenants or provisions applicable to the Borrower and the
Subsidiaries (i) applicable only to periods after the Latest Maturity Date in
effect at the time of such Extension Permitted Amendment or (ii) that are also
for the benefit of all other Lenders in respect of Loans and Commitments
outstanding at the time of such Extension Permitted Amendment.
 “Extension Request Class” has the meaning assigned to such term in
Section 2.21(a).
 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 “Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
19

--------------------------------------------------------------------------------

 “Finance Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as finance leases on a balance sheet
of such Person under Financial Accounting Standards Board Accounting Standards
Update No. 2016-02, Leases (Topic 842).

 “Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Finance Lease; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty.  For
purposes of Section 6.02, a Finance Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.


 “Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person. 
Unless otherwise specified, “Financial Officer” means a Financial Officer of the
Borrower.
 “Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.
 “Foreign Lender” means any Lender that is not a U.S. Person.
 “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 “GAAP” means generally accepted accounting principles in the United States of
America.
 “Global Intercompany Note” means the intercompany note substantially in the
form of Exhibit D hereto, or otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
 “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, Governmental Authorities.
 “Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


20

--------------------------------------------------------------------------------

 “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Borrower)).
 “Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
 “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, foreign exchange transaction, or any option or
similar agreement, involving, or settled by reference to, one or more rates,
currencies, commodities, prices of equity or debt securities or instruments, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value, or any similar transaction or combination of the
foregoing transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary
shall be a Hedging Agreement.
 “IBA” has the meaning set forth in Section 1.05.
 “Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
 “Incremental Equivalent Debt” means any Indebtedness incurred by the Borrower
in the form of one or more series of senior secured notes, notes or term loans
secured on a junior lien basis or unsecured notes or terms loans; provided that
(a) if such Indebtedness is secured, such Indebtedness shall be secured by the
Collateral on a pari passu or junior basis with the Loan Document Obligations
and shall not be secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (b) the stated final maturity of such
Indebtedness shall not be earlier than the Latest Maturity Date at the time of
the incurrence of such Indebtedness (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition), (c) the terms and conditions of such
Indebtedness (excluding, for the avoidance of doubt, pricing, maturity,
prepayment or redemption terms) are not materially more favorable (when taken as
a whole), as determined by the Borrower in good faith, to the lenders or holders
providing such Indebtedness than those applicable to the existing Commitments
and the Loans at the time of incurrence of such Indebtedness (except for
covenants (including financial maintenance covenants) or other provisions
(i) applicable only to periods after the Latest Maturity Date in effect at the
time such Incremental Equivalent Debt is issued or (ii) that are also for the
benefit of all other Lenders in respect of Loans and Commitments outstanding at
the time such Incremental Equivalent Debt is incurred), as determined in good
faith by the Borrower (it being understood that such Indebtedness may include
one or more financial maintenance covenants with which the Borrower shall be
required to comply; provided that any such financial maintenance covenant shall
also be for the benefit of all other Lenders in respect of all Loans and
Commitments outstanding at the time that such Incremental Equivalent Debt is
incurred), (d) if such Indebtedness is secured, the security agreements relating
to such Indebtedness shall not be materially more favorable (when taken as a
whole) to the holders providing such Indebtedness than the existing Security
Documents are to the Lenders (as determined in good faith by the Borrower) (with
such differences as are appropriate to reflect the nature of such Incremental
Equivalent Debt and are otherwise reasonably satisfactory to the Administrative
Agent), (e) if such Indebtedness is secured, a trustee or note agent acting on
behalf of the holders of such Indebtedness shall have become party to customary
intercreditor arrangements mutually agreed with the Administrative Agent and (f)
such Indebtedness shall not be guaranteed by any Subsidiaries other than the
Loan Parties.
21

--------------------------------------------------------------------------------

 “Incremental Extensions of Credit” has the meaning set forth in Section 2.20.
 “Incremental Facility” means an Incremental Revolving Facility or an
Incremental Term Facility.
 “Incremental Facility Amendment” means an Incremental Facility Amendment, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.
 “Incremental Fixed Amount” means $300,000,000.
 “Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.



22

--------------------------------------------------------------------------------

 “Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Amendment.
 “Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.
 “Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
 “Incremental Revolving Loan” means a Loan made by an Incremental Revolving
Lender to the Borrower pursuant to Section 2.20.
 “Incremental Term Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Amendment and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.
 “Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Amendment providing for
Incremental Term Commitments.
 “Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
 “Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.20.
 “Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.
 “Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person (i) for borrowed money or (ii) with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (excluding trade accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person in respect of
the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Borrower or any Subsidiary and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Finance Lease Obligations of such
Person, (f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (i)
all Guarantees by such Person of Indebtedness of others.  The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  For the avoidance
of doubt, obligations in respect of any lease that is not a Finance Lease are
not included in the definition of Indebtedness.
23

--------------------------------------------------------------------------------

 “Indemnified Institution” has the meaning set forth in Section 9.03(b).
 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.
 “Indemnitee” has the meaning set forth in Section 9.03(b).
 “Information” has the meaning assigned to such term in Section 9.12.
 “Intellectual Property” means all intellectual property of every kind and
nature now owned or hereafter acquired by the Borrower or any Subsidiary,
including inventions, designs, patents, copyrights, trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other similar data or information, software and databases
and related documentation, all additions, improvements and accessions to any of
the foregoing and all registrations for any of the foregoing.
 “Interest Coverage Ratio” means, for any Test Period, the ratio of
(i) Consolidated EBITDA less Capital Expenditures for such Test Period to (ii)
Consolidated Cash Interest Expense for such Test Period.
 “Interest Election Request” means a written request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06, which shall be in the
form of Exhibit F or any other form approved by the Administrative Agent.
 “Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.
24

--------------------------------------------------------------------------------

 “Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 “Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 “Investment” means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness of, or any other investment in, any other Person that are
held or made by the specified Person and (ii) the purchase or acquisition (in
one transaction or a series of related transactions) of all or substantially all
the property and assets or business of any other Person or assets constituting a
business unit, line of business, division or product line of any other Person. 
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, without any adjustment for write-downs or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be determined in accordance with the definition of the term “Guarantee”,
(c) any Investment in the form of a transfer of Equity Interests or other
non-cash property by the investor to the investee, including any such transfer
in the form of a capital contribution, shall be the fair value (as determined
reasonably and in good faith by a Financial Officer of the Borrower) of such
Equity Interests or other property as of the time of the transfer, without any
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such transfer,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness, other
securities or assets of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, as the case may be, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (e) any Investment (other than any Investment referred to
in clause (a), (b), (c) or (d) above) by the specified Person in any other
Person resulting from the issuance by such other Person of its Equity Interests
to the specified Person shall be the fair value (as determined reasonably and in
good faith by a Financial Officer of the Borrower) of such Equity Interests at
the time of the issuance thereof.  For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.
25

--------------------------------------------------------------------------------


 “IP Security Agreements” has the meaning set forth in the Collateral Agreement.
 “IRS” means the United States Internal Revenue Service.
 “ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 “Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) solely with respect to
each Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit and (c) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.04(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.04(k)), each in its
capacity as an issuer of Letters of Credit hereunder.  Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.04 with respect to such
Letters of Credit).
 “Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
 “Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.
 “Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.
      
 “LC Commitment” means, with respect to an Issuing Bank, the aggregate maximum
amount of Letters of Credit at any time outstanding that it will be required to
issue hereunder.  The LC Commitment of each Issuing Bank existing on the
Effective Date is set forth with respect to such Issuing Bank on Schedule 2.01
hereto, and the LC Commitment of each Lender designated as an Issuing Bank after
the Effective Date will be specified in the agreement with respect to such
designation contemplated by Section 2.04(j). The LC Commitment of any Issuing
Bank may be increased or reduced by written agreement between such Issuing Bank
and the Borrower, provided that a copy of such written agreement shall have been
delivered to the Administrative Agent.
26

--------------------------------------------------------------------------------

 “LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in a
Designated Foreign Currency and not reimbursed by the Borrower shall be
determined as set forth in Section 2.04(f) or 2.04(n), as applicable.
 “LC Exposure” means, at any time, the sum of (a) the aggregate amount of the
Dollar Equivalents of all Letters of Credit that remain available for drawing at
such time and (b) the aggregate amount of the Dollar Equivalents of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time.  The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.19 of the LC Exposure of Defaulting
Lenders in effect at such time.
 “LC Fee” has the meaning set forth in Section 2.11(b).
 “LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to the Borrower, in each case in a Designated Foreign Currency, (a)
the date on which such Issuing Bank shall advise the Administrative Agent that
it purchased with Dollars the Designated Foreign Currency used to make such LC
Disbursement or refund or (b) if such Issuing Bank shall not advise the
Administrative Agent that it made such a purchase, the date on which such LC
Disbursement or refund is made.
 “Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
 “Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.
 “Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the Test Period most recently ended on
or before such date.
 “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the applicable LIBO Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if no LIBO Screen Rate shall be available at such time for such
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Rate.  Notwithstanding the foregoing,
if the LIBO Rate, determined as provided above, would otherwise be less than
zero, then the LIBO Rate shall be deemed to be zero for all purposes.
27

--------------------------------------------------------------------------------



 “LIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing for any Interest Period, the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the relevant
currency (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion;
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for all purposes.


 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
finance lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 “Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.
 “Loan Documents” means this Agreement, the Incremental Facility Amendments, the
Refinancing Facility Agreements, the Collateral Agreement, the other Security
Documents, any agreement designating an additional Issuing Bank as contemplated
by Section 2.04(j) and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.08(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).
28

--------------------------------------------------------------------------------

 “Loan Parties” means the Borrower and each Subsidiary Loan Party.
 “Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.
 “Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Designated Foreign Currency, London time.
 “Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
 “Material Acquisition” means any acquisition (including by way of a merger), or
a series of related acquisitions, of (a) Equity Interests in any Person (other
than an existing Subsidiary of the Borrower) if, after giving effect thereto,
such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person (other than an existing Subsidiary of the Borrower); provided that the
aggregate consideration therefor (including Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $110,000,000.
 “Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) the ability of the Borrower and the other Loan Parties,
taken as a whole, to perform their payment obligations under the Loan Documents
or (c) the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents.
 “Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or (b)
assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $110,000,000.
29

--------------------------------------------------------------------------------

 “Material Domestic Subsidiary” means each wholly-owned Domestic Subsidiary that
is not an Excluded Subsidiary (a) the consolidated total assets of which exceed
$25,000,000 or (b) the consolidated EBITDA of which exceeds $10,000,000, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of and for the most recent such period
contained in the financial statements referred to in Section 3.04); provided
that if the consolidated total assets or combined consolidated EBITDA of all
Domestic Subsidiaries that would not constitute Material Domestic Subsidiaries
in accordance with the foregoing shall have exceeded 20% of the combined
consolidated total assets of the Borrower and the Domestic Subsidiaries or 20%
of the combined consolidated EBITDA of the Borrower and the Domestic
Subsidiaries, then one or more of such Domestic Subsidiaries that would not
otherwise be Material Domestic Subsidiaries and are not Excluded Subsidiaries
shall for all purposes of this Agreement be and automatically become Material
Domestic Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated EBITDA, as the case may be, until such
excess shall have been eliminated.
 “Material Foreign Subsidiary” means each Foreign Subsidiary (a) the
consolidated total assets of which exceed $125,000,000 or (b) the consolidated
EBITDA of which exceeds $20,000,000, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Borrower for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b)(or, prior to the delivery of any such financial statements, as of and
for the most recent such period contained in the financial statements referred
to in Section 3.04).
 “Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate principal amount of (i) $50,000,000 or more.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
 “Material Subsidiary” means each Material Domestic Subsidiary and each Material
Foreign Subsidiary.
 “Maturity Date” means a Term Maturity Date or the Revolving Maturity Date, as
the context requires.
 “Maximum Rate” has the meaning set forth in Section 9.13.
 “MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
30

--------------------------------------------------------------------------------

 “Moody’s” means Moody’s Investors Service, Inc., and any successor to its
rating agency business.
 “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 “Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earnout, but
excluding any reasonable interest payments), but only as and when received, net
of (b) the sum, without duplication, of (i) all fees and out-of-pocket expenses
paid in connection with such event by the Borrower and the Subsidiaries, (ii) in
the case of a Disposition (including pursuant to a casualty or a condemnation or
similar proceeding) of an asset, (A) the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(B)) attributable to non-controlling interests and not available for
distribution to or for the account of the Borrower and the Subsidiaries as a
result thereof and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by the Borrower and the Subsidiaries and the amount of any
reserves established by the Borrower and the Subsidiaries in accordance with
GAAP to fund purchase price adjustment, indemnification and similar contingent
liabilities (other than any earnout obligations) reasonably estimated to be
payable and that are directly attributable to the occurrence of such event (as
determined reasonably and in good faith by a Financial Officer).  For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.


 “Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof) and (c)
any non-cash charges resulting from the application of purchase accounting.
 “Non-Compliant Assets” has the meaning assigned to such term in the definition
of the term “Permitted Acquisition”.
31

--------------------------------------------------------------------------------


 “Non-Compliant Subsidiary” has the meaning assigned to such term in the
definition of the term “Permitted Acquisition”.
 “Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
 “NYFRB” means the Federal Reserve Bank of New York.
 “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 “Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations, and (c) the Secured Hedging Obligations.
 “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement, or sold or assigned an interest in this Agreement).
 “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under Section
2.18(b)).
 “Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 “Participant Register” has the meaning set forth in Section 9.04(c).
 “Participants” has the meaning set forth in Section 9.04(c)(i).
 “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
32

--------------------------------------------------------------------------------


 “Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent in its reasonable discretion.
 “Permitted Acquired Debt” means (a) Indebtedness of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in a
Permitted Acquisition; provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) neither the Borrower nor any Subsidiary (other
than such Person or the Subsidiary with which such Person is merged or
consolidated or the Person that so assumes such Person’s Indebtedness) shall
Guarantee or otherwise become liable for the payment of such Indebtedness, and
Refinancing Indebtedness in respect of any of the foregoing and (b) Refinancing
Indebtedness in respect of Indebtedness described in clause (a) above.
 “Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the purchase or other acquisition, by merger
or otherwise, by the Borrower or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person and each subsidiary of such Person
is (except to the extent otherwise permitted in this definition in the case of
foreign and other Subsidiaries that will not become Loan Parties) organized
under the laws of the United States of America, any State thereof or the
District of Columbia and, upon the consummation of such acquisition, will be a
wholly-owned Subsidiary that is a Domestic Subsidiary (including as a result of
a merger or consolidation between any Subsidiary and such Person) and will be
(unless such Person is not a Material Subsidiary or is an Excluded Subsidiary) a
Subsidiary Loan Party or (b) in the case of any purchase or other acquisition of
other assets, such assets will be (except to the extent otherwise permitted in
this definition) owned by the Borrower or a Subsidiary Loan Party; provided that
 (i) all transactions related thereto are consummated in accordance with
applicable law, except to the extent the failure to do so would not reasonably
be expected to result in a Material Adverse Effect,
 (ii) the business of such Person, or such assets, as the case may be,
constitute the same general type of business activities as the Borrower and the
Subsidiaries or activities complementary, ancillary or reasonably related
thereto or a reasonable extension or expansion thereof,
 (iii) at the time of and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing or would
result therefrom,
 (iv) the Total Consideration for any purchase or other acquisition of
Non-Compliant Subsidiaries or Non-Compliant Assets, when taken together with the
Total Consideration for all Non-Compliant Subsidiaries or Non-Compliant Assets
acquired after the Effective Date, does not exceed $150,000,000 and
33

--------------------------------------------------------------------------------


 (v) if the Total Consideration for such purchase or other acquisition exceeds
$50,000,000, the Borrower shall be in Pro Forma Compliance with the covenants
set forth in Sections 6.12 and 6.13 and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all
the requirements set forth in this definition have been satisfied with respect
to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the Pro Forma Compliance covenant
compliance requirement set forth in this clause.
In addition to and notwithstanding the foregoing, a Permitted Acquisition of a
Person that will become a Loan Party may include the indirect acquisition of
Non-Compliant Subsidiaries or Non-Compliant Assets if the consideration
allocable to the acquisition of such Non-Compliant Subsidiaries or such
Non-Compliant Assets, as applicable (determined in accordance with GAAP and as
reasonably estimated by a Financial Officer of the Borrower at the time such
Permitted Acquisition is consummated) consists (x) of the issuance of Qualified
Equity Interests of the Borrower or (y) other consideration that utilizes and is
in an amount not in excess of the amount then available for Investments under
Section 6.04(a) or 6.04(b)(xxiii).  For purposes of this definition,
“Non-Compliant Subsidiary” means any Subsidiary of a Person acquired pursuant to
a Permitted Acquisition that will not become a Subsidiary Loan Party in
accordance with the requirements of clause (a) of this definition (other than a
Domestic Subsidiary that is not a Material Subsidiary or is an Excluded
Subsidiary), and “Non-Compliant Assets” means any assets acquired pursuant to a
Permitted Acquisition to be held by a Subsidiary that is not a Subsidiary Loan
Party (other than a Domestic Subsidiary that after giving Pro Forma Effect to
such Permitted Acquisition is not a Material Subsidiary or is an Excluded
Subsidiary).
 “Permitted Encumbrances” means:
(a)
Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.06;

(b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in compliance with
Section 5.06;

(c)
pledges and deposits made (i) in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws and (ii) in respect of letters of credit, surety bonds, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d)
pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations (including to customs authorities),
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business and (ii) in respect of
letters of credit, surety bonds, bank guarantees or similar instruments issued
for the account of the Borrower or any Subsidiary in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

34

--------------------------------------------------------------------------------

(e)
easements, covenants, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property,
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(f)
Liens arising from Cash Equivalents described in clause (d) of the definition of
the term “Cash Equivalents”;

(g)
banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with a securities intermediary,
provided that such deposit accounts or funds and securities accounts or other
financial assets are not established or deposited for the purpose of providing
collateral for any Indebtedness and are not subject to restrictions on access by
the Borrower or any Subsidiary in excess of those required by applicable banking
regulations, and Liens encumbering reasonable and customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(h)
Liens arising by virtue of Uniform Commercial Code financing statement filings
(or similar filings under applicable law) regarding operating leases or
consignments entered into by the Borrower and the Subsidiaries in the ordinary
course of business;

(i)
Liens securing or otherwise arising from judgments not constituting an Event of
Default under clause (l) of Article VII;

(j)
Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k)
Liens representing any interest or title of a licensor, lessor or sublicensor or
sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
(including any Intellectual Property) subject to any lease, license, sublicense
or concession agreement permitted by this Agreement;

(l)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

 
35

--------------------------------------------------------------------------------

(m)
ground leases in respect of real property on which facilities owned or leased by
the Borrower or any of its Subsidiaries are located and other Liens affecting
the interest of any landlord (and any underlying landlord) of any real property
leased by the Borrower or any Subsidiary, so long as such ground lease does not
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

(n)
Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(o)
Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created in the ordinary course of business for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(p)
Liens that are contractual rights of set-off; and

(q)
Liens arising in the ordinary course of business to secure accounts payable or
similar trade obligations not constituting Indebtedness (other than any
Indebtedness relating to deposits or advances set forth in clause (a)(ii) of the
definition of Indebtedness, to the extent Liens with respect thereto are limited
to the funds advanced or deposited).

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than (i) any Indebtedness relating to deposits or
advances set forth in clause (a)(ii) of the definition of Indebtedness secured
by a Lien on the funds advanced or deposited and (ii) Liens referred to in
clauses (c) and (d) above securing obligations under letters of credit or bank
guarantees or similar instruments.
 “Permitted Holder” means (a) the late Dr. Felix Zandman, his estate, heirs,
executor, administrator or other personal representative, or any of his family
members or any trust, fund or other entity that is controlled by him, his
estate, heirs or any of his family members and (b) any Permitted Transferee from
the foregoing or any other Permitted Transferee.
 “Permitted IP Transfer” means one or more sales after the Effective Date of
intellectual property owned by a Domestic Subsidiary to a Foreign Subsidiary;
provided that (a) any such sale is made solely for cash consideration paid by
the acquiring Foreign Subsidiary to such Domestic Subsidiary at the time of
transfer in an amount not less than the fair market value of the intellectual
property transferred, (b) no Liens (other than Permitted Encumbrances and Liens
under the Security Documents) shall exist on any such transferred intellectual
property at the time of its transfer and (c) the aggregate, cumulative fair
market value of all such transferred intellectual property shall not exceed
$125,000,000.
 “Permitted Junior Lien Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (a) such Indebtedness is secured by the Collateral
on a junior lien, subordinated basis to the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness, (c) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders (as determined in good faith by the Borrower) (with such differences as
are appropriate to reflect the nature of such Indebtedness and are otherwise
reasonably satisfactory to the Administrative Agent), (d) such Indebtedness is
not guaranteed by any Subsidiaries other than the Loan Parties and (e) such
Indebtedness is subject to customary intercreditor arrangements reasonably
satisfactory to the Administrative Agent.
36

--------------------------------------------------------------------------------

 “Permitted Pari Passu Refinancing Debt” means any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis to the Obligations and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Refinancing Term Loan Indebtedness, (c) the security agreements
relating to such Indebtedness are not materially more favorable (when taken as a
whole) to the holders providing such Indebtedness than the existing Security
Documents are to the Lenders (as determined in good faith by the Borrower) (with
such differences as are appropriate to reflect the nature of such Indebtedness
and are otherwise reasonably satisfactory to the Administrative Agent), (d) such
Indebtedness is not guaranteed by any Subsidiaries other than the Loan Parties
and (e) such Indebtedness is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent.
 “Permitted Refinancing Debt” means (a) Permitted Pari Passu Refinancing Debt,
(b) Permitted Junior Lien Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt, in each case in the form of one or more series of notes or
term loan facilities other than Term Loans under this Agreement.
 “Permitted Senior Unsecured Indebtedness” means senior Indebtedness of the
Borrower incurred in the form of one or more series of notes or loans that (a)
is unsecured, (b) is not Guaranteed by any Subsidiary other than by Subsidiary
Loan Parties on an unsecured basis, (c) does not have a stated final maturity
prior to the date that is 91 days after the Latest Maturity Date at the time of
incurrence of such Indebtedness (except for any such Indebtedness in the form of
a bridge or other interim credit facility intended to be refinanced or replaced
with long-term Indebtedness, which such Indebtedness, upon the maturity thereof,
automatically converts into Indebtedness that satisfies the requirements set
forth in this definition), and (d) is not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, (x) upon the occurrence of an event of default, asset sale, change
in control or other fundamental change or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness and (y) in the case of any
such Indebtedness in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term Indebtedness, upon the
incurrence of such refinancing or replacement Indebtedness so long as such
refinancing or replacement Indebtedness constitutes Permitted Senior Unsecured
Indebtedness) prior to the date that is 91 days after the Latest Maturity Date
at the time of incurrence of such Indebtedness.
     
 “Permitted Subordinated Indebtedness” means Indebtedness of the Borrower
incurred in the form of one or more series of notes or loans the payment of
which is subordinated to the Borrower’s obligations in respect of the Loan
Documents Obligations on market terms reasonably acceptable to, and approved in
writing by, the Administrative Agent, and which Indebtedness (a) is unsecured,
(b) is not Guaranteed by any Subsidiary other than by Subsidiary Loan Parties on
an unsecured and subordinated basis on market terms reasonably acceptable to,
and approved in writing by, the Administrative Agent, and (c) does not mature or
require any amortization payment to be made prior to the date that is 91 days
after the Latest Maturity Date.
37

--------------------------------------------------------------------------------

 “Permitted Transferee” means, with respect to each Permitted Holder,
(a)
in the case of a Permitted Holder that is a natural person, (i) the spouse of a
Permitted Holder, any lineal descendant of a great grandparent of either a
Permitted Holder or the spouse of such Permitted Holder, including adopted
children; (ii) the trustee of a trust (whether testamentary, inter vivos or a
voting trust) principally for the benefit of such Permitted Holder and/or one or
more of such Permitted Holder’s Permitted Transferees described in each
subclause of this clause (a); (iii) any organization to which contributions are
deductible for federal income, estate or gift tax purposes or any split-interest
trust described in Section 4947 of the Code (a “Charitable Organization”); (iv)
a corporation, of which outstanding capital stock entitled to a majority of the
votes in the election of directors is owned beneficially solely by, or a
partnership, of which a majority of the partnership interests entitled to
participate in the management of the partnership is owned beneficially solely
by, such Permitted Holder and/or one or more of a Permitted Holder’s Permitted
Transferees determined under this clause (a); and (v) the estate of a Permitted
Holder;

(b)
in the case of a Permitted Holder holding the shares of Class B Common Stock in
question as trustee pursuant to a trust (other than pursuant to a trust
described in clause (f) below), (i) any person transferring Class B Common Stock
to such trust and (ii) any Permitted Transferee of any such transferor
determined pursuant to clause (a) above;

(c)
in the case of a Permitted Holder that is a Charitable Organization holding
record and beneficial ownership of the shares of Class B Common Stock in
question, any Permitted Holder;

(d)
in the case of a Permitted Holder that is a corporation or partnership (other
than a Charitable Organization) acquiring record and beneficial ownership of the
shares of Class B Common Stock in question upon its initial issuance by the
Borrower, (i) a partner of such partnership or shareholder of such corporation
at the time of issuance, and (ii) any Permitted Transferee (determined pursuant
to clause (a) above) of any such partner or shareholder referred to in subclause
(i) of this clause (d);

(e)
in the case of a Permitted Holder that is a corporation or partnership (other
than a Charitable Organization or a corporation or partnership described in
clause (d) above) holding record and beneficial ownership of the shares of Class
B Common Stock in question, (i) any person transferring such shares of Class B
Common Stock to such corporation or partnership and (ii) any Permitted
Transferee of any such transferor determined under clause (a) above;



38

--------------------------------------------------------------------------------

(f)
in the case of a Permitted Holder holding the shares of Class B Common Stock in
question as trustee pursuant to a trust that was irrevocable at the time of
issuance of the Class B Common Stock, (i) any person to whom or for whose
benefit principal may be distributed either during or at the end of the term of
such trust whether by power of appointment or otherwise and (ii) any Permitted
Transferee of any such person determined pursuant to clause (a) above; and

(g)
in the case of a Permitted Holder that is the estate of a deceased Permitted
Holder or that is the estate of a bankrupt or insolvent Permitted Holder, that
holds record and beneficial ownership of the shares of Class B Common Stock in
question, a Permitted Transferee of such deceased, bankrupt or insolvent
Permitted Holder as determined pursuant to clause (a), (b), (c), (d), (e) or (f)
above, as the case may be.

 “Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes or loans; provided that (a) such Indebtedness constitutes
Refinancing Term Loan Indebtedness, (b) such Indebtedness is not guaranteed by
any Subsidiaries other than the Loan Parties, (c) such Indebtedness is not
secured by any Lien or any property or assets of the Borrower or any Subsidiary
and (d) if such Indebtedness is contractually subordinated to the Loan Document
Obligations, such subordination terms shall be market terms at the time of
incurrence of such Indebtedness.
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 “Platform” has the meaning set forth in Section 9.01(d).
 “Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 “Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant:  (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction (A) in the case of a Material Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of the Subsidiaries, shall be excluded, and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (ii) any repayment, retirement, redemption,
satisfaction and discharge or defeasance of Indebtedness or Disqualified Equity
Interests, (iii) any Indebtedness incurred or assumed by the Borrower or any of
the Subsidiaries in connection therewith and (iv) if any such Indebtedness has a
floating or formula rate, such Indebtedness shall be deemed to have accrued an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that except as specified in the applicable provision requiring Pro Forma
Compliance or the satisfaction of a condition on a Pro Forma Basis, any
determination of Pro Forma Compliance or the satisfaction of such condition on a
Pro Forma Basis required shall be made assuming that compliance with the
financial covenants set forth in Sections 6.12 and 6.13 or the satisfaction of
such condition is required with respect to the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent Test Period contained in the financial statements
referred to in Section 3.04).
39

--------------------------------------------------------------------------------

 “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 “Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 “QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 “QFC Credit Support” has the meaning assigned to it in Section 9.21.
 “Qualified Acquisition” means any acquisition (including by way of a merger and
whether consummated in a single transaction or a series of related transactions)
for aggregate consideration (including cash and non-cash consideration, assumed
debt and the Borrower’s good faith estimate of the maximum amount of deferred
purchase price) in excess of $200,000,000 that, on a Pro Forma Basis, would
result in an increase in the Leverage Ratio for the most recent Test Period by
0.25 to 1.00 or more.
 “Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
 “Qualifying Round-Trip Investment” means Investments made in connection with
reorganizations or restructurings of the ownership of Foreign Subsidiaries
consisting of (i) Investments by the Borrower and Subsidiary Loan Parties made
solely with assets (including Equity Interests in Foreign Subsidiaries
dividended or distributed, not more than 90 days prior to the date of such
Investment, to the Borrower or a Subsidiary Loan Party), which shall not make
payment of any consideration therefor, and (ii) temporary Investments by the
Borrower or Subsidiary Loan Parties in Subsidiaries other than Loan Parties of
assets (including Equity Interests in Foreign Subsidiaries held by the Borrower
or Subsidiary Loan Parties), all of which assets are returned to the Borrower or
Subsidiary Loan Parties, without the payment of any consideration therefor, not
later than the 60th day after the date such Investment was initially made;
provided that (i) no such Investment shall be made pursuant to the transfer
(including by way of dividend, distribution or contribution) of any Intellectual
Property (other than Intellectual Property transferred pursuant to a transfer of
the Equity Interests of the Subsidiary that owns such Intellectual Property), or
of any Collateral or result in the loss or suspension of, or the loss or
suspension of the perfection of, any Lien on or security interest in any
Collateral, and (ii) no such transaction or Investment in connection therewith
would reasonably be expected to result in, and no such transaction or Investment
in connection therewith shall have, a significant adverse impact on the Borrower
or any other Loan Party.
40

--------------------------------------------------------------------------------

 “Recipient” has the meaning set forth in Section 2.16(a).
 “Refinanced Commitments” has the meaning set forth in the definition of
“Refinancing Revolving Commitments”.
 “Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.
 “Refinancing Closing Date” has the meaning assigned to such term in
Section 2.22(a).
 “Refinancing Commitment” means a Refinancing Revolving Commitment or a
Commitment in respect of a Class of Refinancing Term Loans.
 “Refinancing Facility Agreement” means a Refinancing Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Refinancing Lenders
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.
       
 “Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, in the case of zero
coupon Indebtedness) of such Refinancing Indebtedness shall not exceed the
principal amount (or accreted value, in the case of zero coupon Indebtedness) of
such Original Indebtedness except by an amount no greater than accrued and
unpaid interest with respect to such Original Indebtedness and any fees, premium
and expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than the
earlier of (i) the stated final maturity of such Original Indebtedness and (ii)
the date that is 91 days after the Latest Maturity Date in effect on the date of
such extension, renewal or refinancing (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition), (c) such Refinancing Indebtedness
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, (x) upon the
occurrence of an event of default, asset sale, change in control or other
fundamental change or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness and (y) in the case of any such Refinancing
Indebtedness in the form of a bridge or other interim credit facility intended
to be refinanced or replaced with long-term Indebtedness, upon the incurrence of
such refinancing or replacement Indebtedness so long as such refinancing or
replacement Indebtedness would have constituted Refinancing Indebtedness if
originally incurred to refinance such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date 91
days after the Latest Maturity Date in effect on the date of such extension,
renewal or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be longer than the shorter of (x) the weighted
average life to maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing and (y) the weighted average life to
maturity of each Class of the Term Loans remaining as of the date of such
extension, renewal or refinancing; (d) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of the Borrower
or such Subsidiary only to the extent of their obligations in respect of such
Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) and, in the event
Liens securing such Original Indebtedness shall have been contractually
subordinated to any Lien securing the Loan Document Obligations, by any Lien
that shall not have been contractually subordinated on terms not less favorable
in any material respect to the Lenders.
41

--------------------------------------------------------------------------------

 “Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders
and the Refinancing Term Lenders.
 “Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments obtained pursuant to a Refinancing Facility Agreement, in
each case obtained in exchange for, or to extend, renew, refinance or replace,
in whole or in part, existing Revolving Commitments hereunder (including any
successive Refinancing Revolving Commitments) (such existing Revolving
Commitments and successive Refinancing Revolving Commitments, the “Refinanced
Commitments”); provided that (a) the amount of such Refinancing Revolving
Commitments shall not exceed the amount of the Refinanced Commitments except by
an amount no greater than accrued and unpaid interest with respect to such
Refinanced Commitment and any reasonable fees, premium and expenses relating to
such Refinancing Revolving Commitments; (b) the stated final maturity of such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall not be earlier than, and such Refinancing Revolving
Commitments shall not be subject to any scheduled reduction prior to, the Latest
Maturity Date of such Refinanced Commitments; (c) such Refinancing Revolving
Commitments (and the Refinancing Revolving Loans of the same Class) shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Commitments) an obligor in respect of such
Refinanced Commitments (and the Revolving Loans of the same Class), and, in each
case, shall constitute an obligation of the Borrower or such Subsidiary to the
extent of its obligations in respect of such Refinanced Debt; and (d) such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the Lenders providing such Refinancing Revolving Commitments than those
applicable to the existing Revolving Commitments and Revolving Loans being
refinanced (other than (A) with respect to pricing, optional prepayments and
redemption, (B) covenants or other provisions (i) applicable only to periods
after the Latest Maturity Date or (ii) made applicable to the existing Revolving
Commitments and Revolving Loans and (C) any financial maintenance covenants
described in subclause (I) of Section 2.22(a)), as determined in good faith by
the Borrower, on the date such Refinancing Revolving Commitments are incurred.
42

--------------------------------------------------------------------------------

 “Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Commitment.
 “Refinancing Revolving Loans” means revolving loans incurred by the Borrower
under this Agreement in respect of Refinancing Revolving Commitments.
 “Refinancing Term Commitments” means one or more Classes of term commitments
hereunder that are established to fund Refinancing Term Loans pursuant to a
Refinancing Facility Agreement in accordance with Section 2.22.
 “Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

 “Refinancing Term Loan Indebtedness” means (a) Permitted Refinancing Debt or
(b) Refinancing Term Loans obtained pursuant to a Refinancing Facility
Agreement, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, refinance or replace, in whole or part, existing Term Loans
hereunder, including portions of Classes of Term Loans (including any successive
Refinancing Term Loan Indebtedness) (such existing Term Loans and successive
Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided that (i)
the principal amount (or accreted value, in the case of zero coupon
Indebtedness) of such Refinancing Term Loan Indebtedness shall not exceed the
principal amount (or accreted value, in the case of zero coupon Indebtedness) of
such Refinanced Debt except by an amount equal to the sum of accrued and unpaid
interest, accrued fees and premiums (if any) with respect to such Refinanced
Debt and fees and expenses associated with the refinancing of such Refinanced
Debt with such Refinancing Term Loan Indebtedness; provided, however, that, as
part of the same incurrence or issuance of Indebtedness as such Refinancing Term
Loan Indebtedness, the


43

--------------------------------------------------------------------------------

Borrower may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (i) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Term Loan
Indebtedness and (y) such additional amount of Indebtedness shall reduce the
applicable basket under Section 6.01, if any, on a dollar-for-dollar basis);
(ii) the stated final maturity of such Refinancing Term Loan Indebtedness shall
not be earlier than the earlier of (x) the stated final maturity of the
Refinanced Debt or (y) 91 days after the Latest Maturity Date of in effect on
the date of such refinancing (except for any such Indebtedness in the form of a
bridge or other interim credit facility intended to be refinanced or replaced
with long-term Indebtedness, which such Indebtedness, upon the maturity thereof,
automatically converts into Indebtedness that satisfies the requirements set
forth in this definition); (iii) such Refinancing Term Loan Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, (x) on the stated
final maturity date as permitted pursuant to the preceding clause (ii), (y) upon
the occurrence of an event of default, asset sale or a change in control or
other fundamental change or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Refinanced Debt and (z) in the case of any such Refinancing Term
Loan Indebtedness in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term Indebtedness, upon the
incurrence of such refinancing or replacement Indebtedness so long as such
refinancing or replacement Indebtedness would have constituted Refinancing Term
Loan Indebtedness if originally incurred to refinance such Refinanced Debt)
prior to the date that is 91 days after the Latest Maturity Date in effect on
the date of such extension, renewal or refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Term Loan Indebtedness shall be permitted so
long as the weighted average life to maturity of such Refinancing Term Loan
Indebtedness shall be no shorter than 91 days after the weighted average life to
maturity of such Refinanced Debt remaining as of the date of such extension,
replacement or refinancing; (iv) such Refinancing Term Loan Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of the Borrower
or any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Debt) an obligor in respect of such Refinanced Debt,
and, in each case, shall constitute an obligation of the Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt;
and (v) such Refinancing Term Loan Indebtedness shall contain terms and
conditions that are not materially more favorable (when taken as a whole), as
determined by the Borrower in good faith, to the investors providing such
Refinancing Term Loan Indebtedness than those applicable to the existing Term
Loans of the applicable Class being refinanced (other than (A) with respect to
pricing, optional prepayments and redemption, (B) covenants or other provisions
(i) applicable only to periods after the Latest Maturity Date or (ii) made
applicable to the existing Term Loans and (C) any financial maintenance
covenants described in subclause (I) of Section 2.22(a)), on the date such
Refinancing Term Loans are incurred and, in any event, any Refinancing Term Loan
will not contain mandatory prepayment provisions that are more favorable to the
lenders in respect thereof than the mandatory prepayment provisions applicable
to the Incremental Term Lenders hereunder.
 “Refinancing Term Loans” shall mean one or more Classes of Term Loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of
Incremental Term Loans).
44

--------------------------------------------------------------------------------

 “Refinancing Term Maturity Date” means, with respect to Refinancing Term Loans
of any Class, the scheduled date on which such Refinancing Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.
 “Register” has the meaning set forth in Section 9.04(b)(iv).
 “Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
managers, representatives, controlling persons and advisors of such Person and
of such Person’s Affiliates.
 “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 “Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.
 “Required Revolving Lenders” means, subject to Section 2.19, (a) at any time
prior to the earlier of the Loans becoming due and payable pursuant to Article
VII or the Commitments terminating or expiring, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time; provided that, solely for purposes of declaring the Loans to be due and
payable pursuant to Article VII, the unused Revolving Commitment of each Lender
shall be deemed to be zero and (b) for all purposes after the Loans become due
and payable pursuant to Article VII or the Commitments expire or terminate,
Lenders having Revolving Exposures representing more than 50% of the sum of the
Aggregate Revolving Exposure.
 “Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of,
or any other return of capital with respect to, any Equity Interests in the
Borrower or any Subsidiary (other than any dividend or other distribution
payable solely in Equity Interests of the Borrower (other than Disqualified
Equity Interests) or options to purchase Equity Interests of the Borrower (other
than Disqualified Equity Interests)), excluding, however, payments in respect of
the Convertible Senior Debt or other debt instruments convertible into Equity
Interests of the Borrower made prior to or in connection with the conversion
thereof into such Equity Interests.
45

--------------------------------------------------------------------------------

 “Reuters” has the meaning set forth in the definition of “Exchange Rate”.
 “Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
 “Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Revolving Commitments is $750,000,000.
 “Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure, in each case at such time.
 “Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
 “Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.
 “Revolving Loan” means a Loan made pursuant to Section 2.01.
 “Revolving Maturity Date” means June 5, 2024.
 “S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services, LLC, and any successor to its rating agency business.
 “Sanctioned Country” means, at any time, a country, region or territory which
is itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
46

--------------------------------------------------------------------------------

 “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 “SEC” means the United States Securities and Exchange Commission.
 “Section 956 Impact” means any incremental tax liability resulting or
anticipated to result from the application of Section 956 of the Code taking
into account repatriation of funds, foreign tax credits and other relevant
factors.
 “Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred; provided that the Borrower has elected by giving notice to the
Administrative Agent in accordance with the provisions of the Collateral
Agreement to treat such obligations as “Secured Cash Management Obligations”.
 “Secured Hedging Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
arising under each Hedging Agreement that (a) is in effect on the Effective Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (b) is entered into after the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into.  Notwithstanding the foregoing, in the case
of any Excluded Swap Guarantor, “Secured Hedging Obligations” shall not include
Excluded Swap Obligations of such Excluded Swap Guarantor.
 “Secured Parties” means, collectively, (a) each Lender, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, and (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (g) the successors and assigns of each of the foregoing.
 “Securities Act” means the United States Securities Act of 1933.
 “Securitization” means any transaction or series of transactions entered into
by Foreign Subsidiaries pursuant to which such Foreign Subsidiaries sell, convey
or otherwise transfer to a Securitization Vehicle Securitization Assets of such
Foreign Subsidiaries (or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
Securitization Assets (i) with proceeds from the issuance of Third Party
Interests, (ii) with Sellers’ Retained Interests or (iii) with proceeds from the
sale or collection of Securitization Assets previously purchased by such
Securitization Vehicle.
47

--------------------------------------------------------------------------------

 “Securitization Assets” means any accounts receivable owed to a Foreign
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) that are of the type customarily transferred in connection with
securitizations of accounts receivable and that are sold, transferred or
otherwise conveyed by such Foreign Subsidiary to a Securitization Vehicle in
connection with a Securitization permitted by Section 6.05.
 “Securitization Vehicle” means a Person that is a direct wholly owned
Subsidiary of a Foreign Subsidiary formed for the purpose of effecting one or
more Securitizations to which such Foreign Subsidiary transfers Securitization
Assets and that, in connection therewith, issues Third Party Interests; provided
that such Securitization Vehicle shall engage in no business other than the
purchase of Securitization Assets pursuant to Securitizations permitted by
Section 6.05, the issuance of Third Party Interests or other funding of such
Securitizations and any activities reasonably related thereto.
 “Security Documents” means the Collateral Agreement, the IP Security Agreements
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03 or 5.13 to secure the Obligations.
 “Sellers’ Retained Interests” means the debt or equity interests held by a
Foreign Subsidiary in a Securitization Vehicle to which Securitization Assets
have been transferred in a Securitization permitted by Section 6.05, including
any such debt or equity received in consideration for the Securitization Assets
transferred.
 “Series” means, with respect to any Class of Commitments or Loans, hereunder,
or any notes or other debt securities, Commitments or Loans or notes or other
debt securities having substantially identical terms and conditions.
 “Specified Swap Obligation” means, with respect to any Subsidiary Loan Party,
an obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of §1a(47) of the Commodity
Exchange Act.
 “Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness or making of any Restricted
Payment that, in any case, by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.
48

--------------------------------------------------------------------------------

 
 “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 “Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
 “Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
 “Subsequent Maturity Date” has the meaning set forth in Section 2.04(c).
 “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 “Subsidiary” means any subsidiary of the Borrower.
 “Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
 “Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G-2 or any other form approved by the Administrative Agent in its
reasonable discretion.
 “Supported QFC” has the meaning assigned to it in Section 9.18.
 
 “Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 “Term Commitment” means an Incremental Term Commitment or a Refinancing Term
Commitment.
49

--------------------------------------------------------------------------------


 “Term Lender” means a Lender with an Incremental Term Commitment, a Refinancing
Term Commitment or an outstanding Term Loan.
 “Term Loan” means an Incremental Term Loan or a Refinancing Term Loan.
 “Term Maturity Date” means an Incremental Term Maturity Date or a Refinancing
Term Maturity Date.
 “Test Period” means, in respect of any date, the period of four consecutive
fiscal quarters of the Borrower most recently ended on or before such date.
 “Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Securitization Vehicle to banks, financing conduits, investors or
other financing sources (other than the Borrower and the Subsidiaries) the
proceeds of which are used to finance, in whole or in part, the purchase by such
Securitization Vehicle of Securitization Assets in a Securitization.  The amount
of any Third Party Interests at any time shall be deemed to equal the aggregate
principal, stated or invested amount of such Third Party Interests that are
outstanding at such time.
 “Total Consideration” means, with respect to any acquisition, the total amount
(but without duplication) of (a) cash paid in connection with such acquisition,
plus (b) Indebtedness payable to the seller or any Affiliate thereof in
connection with such acquisition, plus (c) the amount of Indebtedness assumed in
connection with such acquisition.
 “Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and the Subsidiaries outstanding as of
such date, in the amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but without giving
effect to any election to value any Indebtedness at “fair value”, as described
in Section 1.04(a), or any other accounting principle that results in the amount
of any such Indebtedness (other than zero coupon Indebtedness) as reflected on
such balance sheet to be below the stated principal amount of such
Indebtedness). 
 “Transaction Costs” means the fees and expenses incurred in connection with the
Transactions on the Effective Date.
 “Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit under this
Agreement.
 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
        
 “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
50

--------------------------------------------------------------------------------

 “U.S. Special Resolution Regime” has the meaning assigned to it in
Section 9.18.
 “U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).
 “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 “wholly-owned”, when used in reference to a subsidiary of any Person, means
that all the Equity Interests in such subsidiary (other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned subsidiary of
such Person or any combination thereof.
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 “Withholding Agent” means any Loan Party or the Administrative Agent.
 “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).  
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
51

--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.
(a)   

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Borrower, by notice to the
Administrative Agent, shall request, with respect to any provision hereof, to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Borrower, shall
request such elimination), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (A) without giving effect
to any election under the Financial Accounting Standards Board’s Accounting
Standards Codification No. 825, Financial Instruments, or any successor thereto,
or under any similar accounting standard, to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein, and (B) without
giving effect to any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 835-30 (or any other Accounting Standards Codification or
Accounting Standards Update having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. For purposes of the foregoing, any change by the Borrower in its
accounting principles and standards to adopt International Financial Reporting
Standards, regardless of whether required by applicable laws and regulations,
will be deemed a change in GAAP.

(b)   

For purposes of determining compliance with any test or covenant contained in
this Agreement with respect to any period during which any Material Acquisition
or Material Disposition occurs, Consolidated EBITDA, the Leverage Ratio and the
Interest Coverage Ratio shall be calculated with respect to such period and with
respect to such Material Acquisition or Material Disposition on a Pro Forma
Basis.

SECTION 1.05. Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(b) of this Agreement,
such Section 2.13(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
52

--------------------------------------------------------------------------------

SECTION 1.06. Exchange Rates; Currency Equivalents.
(a)   

Not later than 1:00 p.m., New York City time, on each Calculation Date or LC
Participation Calculation Date, the Administrative Agent shall (x) determine the
Exchange Rate as of such Calculation Date or LC Participation Calculation Date
with respect to the applicable Designated Foreign Currency and (y) give notice
thereof to the relevant Lenders, Issuing Banks and the Borrower.  The Exchange
Rates so determined shall become effective (i) in the case of the initial
Calculation Date, on the Effective Date and (ii) in the case of each subsequent
Calculation Date or LC Participation Calculation Date, on the first Business Day
immediately following such Calculation Date or LC Participation Calculation Date
(a “Reset Date”), shall remain effective until the next succeeding Reset Date
and shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current exchange rate) be the Exchange Rates employed in
converting any amounts between Dollars and any Designated Foreign Currency.

(b)   

Solely for purposes of Article II and related definitional provisions to the
extent used therein, the applicable amount of any currency (other than Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent and notified to the applicable Lender and
the Borrower in accordance with this Section.  If any basket is exceeded solely
as a result of fluctuations in the applicable Exchange Rate after the last time
such basket was utilized, such basket will not be deemed to have been exceeded
solely as a result of such fluctuations in the applicable Exchange Rate.

53

--------------------------------------------------------------------------------

(c)   

For purposes of Section 6.01, the amount of any Indebtedness denominated in any
currency other than dollars shall be calculated based on the applicable Exchange
Rate, in the case of such Indebtedness incurred or committed, on the date that
such Indebtedness was incurred or committed, as applicable; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than dollars, and such refinancing would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the applicable
Exchange Rate on the date of such refinancing, such dollar-denominated
restrictions shall be deemed not to have been exceeded so long as the principal
amount of such Refinancing Indebtedness does not exceed the sum of (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.

(d)   

For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any Liens,
investments, asset sales and Restricted Payments, as applicable, denominated in
any currency other than Dollars shall be calculated based on the applicable
Exchange Rate on the date that such Lien is incurred or such investment, asset
sale or Restricted Payment is made, as the case may be.

SECTION 1.07. Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.08. Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
SECTION 1.09. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.
54

--------------------------------------------------------------------------------



ARTICLE II

The Credits


SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans denominated in
Dollars or any Designated Foreign Currency to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment, the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitment or the Aggregate Revolving Exposure
denominated in Designated Foreign Currencies exceeding the Designated Foreign
Currency Sublimit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02. Loans and Borrowings.
(a)   

Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)   

Subject to Section 2.13, (i) each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Borrowing denominated in any
Designated Foreign Currency shall be comprised entirely of Eurocurrency Loans. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c)   

At the commencement of each Interest Period for any Eurocurrency Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.

55

--------------------------------------------------------------------------------

(d)   

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings.  To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(other than a request for any Borrowing denominated in a Designated Foreign
Currency, which request shall be made in writing (including by electronic
mail)), electronic mail or hand delivery of an executed written Borrowing
Request (a) in the case of a Eurocurrency Borrowing denominated in Dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be
made on the Effective Date, such shorter period of time as may be agreed by the
Administrative Agent), (b) in the case of a Eurocurrency Borrowing denominated
in a Designated Foreign Currency, not later than 11:00 a.m., New York City time,
four Business Days before the date of the proposed Borrowing, and (c) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
day of the proposed Borrowing.  Each telephonic or electronic mail Borrowing
Request shall be irrevocable and shall in the case of a telephonic request be
confirmed promptly by hand delivery, electronic mail or facsimile to the
Administrative Agent of a written Borrowing Request.  Each such telephonic or
written Borrowing Request shall specify the following information (to the extent
applicable, in compliance with Section 2.02):
(i)
whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing of a particular Series;

(ii)
the currency and the aggregate amount of such Borrowing;

(iii)
the requested date of such Borrowing, which shall be a Business Day;

(iv)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v)
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)
the location and number of the account of the Borrower to which funds are to be
disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(f), the
identity of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of a Borrowing in Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected Dollars.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
56

--------------------------------------------------------------------------------

SECTION 2.04. Letters of Credit.
(a)   

General.  Subject to the terms and conditions set forth herein, the Borrower may
request any Issuing Bank to issue Letters of Credit for its own account or, so
long as the Borrower is a joint and several co-applicant with respect thereto,
the account of any Domestic Subsidiary, denominated in Dollars, Euro, Sterling
or, if agreed to by the applicable Issuing Bank, any other Designated Foreign
Currency and in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Revolving Availability Period.  The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit.  Notwithstanding
anything contained in any letter of credit application furnished to any Issuing
Bank in connection with the issuance of any Letter of Credit, (i) all provisions
of such letter of credit application purporting to grant liens in favor of the
Issuing Bank to secure obligations in respect of such Letter of Credit shall be
disregarded, it being agreed that such obligations shall be secured to the
extent provided in this Agreement and in the Security Documents, and (ii) in the
event of any inconsistency between the terms and conditions of such letter of
credit application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control. On the Effective Date, each Existing
Letter of Credit shall, without any further action by any Person, be deemed to
have been issued as a Letter of Credit hereunder (without any breakage or
transfer charges in connection therewith) and shall for all purposes hereof
(including paragraphs (d) and (f) of this Section) be treated as and constitute
a Letter of Credit.

(b)
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $30,000,000, (ii) the Aggregate Revolving Exposure will not
exceed the Aggregate Revolving Commitment, (iii) the LC Exposure attributable to
Letters of Credit issued by any Issuing Bank will not exceed the LC Commitment
of such Issuing Bank and (iv) the Aggregate Revolving Exposure denominated in
Designated Foreign Currencies will not exceed the Designated Foreign Currency
Sublimit.  No Issuing Bank shall be obligated to issue commercial or trade
Letters of Credit if such issuance would not be in accordance with its internal
policies or procedures. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (l) of this Section.



57

--------------------------------------------------------------------------------

(c)
Expiration Date.  Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) unless otherwise consented to by the
Issuing Bank and (ii) the date that is five Business Days prior to the Revolving
Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Borrower and the applicable
Issuing Bank pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to 12 months (but not to a
date later than the date set forth in clause (ii) above), subject to any right
on the part of such Issuing Bank to prevent any such renewal from occurring that
may be contained in such Letter of Credit; and provided further that if there
exist any Incremental Revolving Commitments having a maturity date later than
the Revolving Maturity Date (the “Subsequent Maturity Date”), then, so long as
the aggregate LC Exposure in respect of Letters of Credit expiring after the
Revolving Maturity Date will not exceed the lesser of $10,000,000 and the
aggregate amount of such Incremental Revolving Commitments, the Borrower may
request the issuance of a Letter of Credit that shall expire at or prior to the
close of business on the earlier of (A) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
Business Days prior to the Subsequent Maturity Date.  Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the applicable Issuing Bank, expire after the fifth Business Day prior to the
Revolving Maturity Date (or the Subsequent Maturity Date) but on or before the
date that is 90 days after the Revolving Maturity Date (or the Subsequent
Maturity Date), provided that the Borrower hereby agrees that it shall provide
cash collateral in an amount equal to 102% of the LC Exposure in respect of any
such outstanding Letter of Credit to the applicable Issuing Bank at least five
Business Days prior to the Revolving Maturity Date (or Subsequent Maturity Date,
if applicable), which such amount shall be (A) deposited by the Borrower in an
account with and in the name of such Issuing Bank and (B) held by such Issuing
Bank for the satisfaction of the Borrower’s reimbursement obligations in respect
of such Letter of Credit until the expiration of such Letter of Credit.  Any
Letter of Credit issued with an expiration date beyond the fifth Business Day
prior to the Revolving Maturity Date (or the Subsequent Maturity Date, as
applicable) shall, to the extent of any undrawn amount remaining thereunder on
the Revolving Maturity Date (or the Subsequent Maturity Date, if applicable),
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Revolving Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below.



58

--------------------------------------------------------------------------------

(d)
Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason, including after the Revolving Maturity Date (or the
Subsequent Maturity Date as applicable).  Such payment by the Revolving Lenders
shall be made (i) if the currency of the applicable LC Disbursement or
reimbursement payment shall be in Dollars, then in Dollars and (ii) subject to
paragraph (n) of this Section, if the currency of the applicable LC Disbursement
or reimbursement payment shall be a Designated Foreign Currency, then in Dollars
in an amount equal to the Dollar Equivalent of such LC Disbursement or
reimbursement payment, calculated by the Administrative Agent using the Exchange
Rate on the applicable LC Participation Calculation Date. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, any fluctuation in
currency values, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 4.02.

(e)
Disbursements.  The Issuing Bank for any Letter of Credit shall, within the time
allowed by applicable law or the specific terms of the Letter of Credit
following its receipt thereof, examine all documents purporting to represent a
demand for payment under such Letter of Credit and shall promptly, after such
examination, notify the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery or facsimile) of such demand for payment if such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.



59

--------------------------------------------------------------------------------

(f)
Reimbursements.  If an Issuing Bank shall make an LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount in the currency of such LC Disbursement
equal to such LC Disbursement not later than 3:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that, in the case of an LC Disbursement denominated in Dollars
in an amount of $500,000 or more, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount,
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing.  If
the Borrower fails to reimburse any LC Disbursement by the time specified above,
then, (i) if the currency of the applicable LC Disbursement is a Designated
Foreign Currency, the Borrower’s obligation to reimburse such LC Disbursement
shall automatically and with no further action required be converted into an
obligation to reimburse the Dollar Equivalent of such LC Disbursement,
calculated by the Administrative Agent using the Exchange Rate on the applicable
LC Participation Calculation Date, and (ii) in the case of each LC Disbursement,
the applicable Issuing Bank shall promptly notify the Administrative Agent, and
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the amount and currency of the payment then due from the Borrower
in respect of the applicable LC Disbursement and such Revolving Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice (and,
in any event, by the next Business Day), each Revolving Lender shall pay to the
Administrative Agent in Dollars its Applicable Percentage of the amount then due
from the Borrower, in the same manner as provided in Section 2.05 with respect
to Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Designated Foreign Currency, would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in Dollars, the Borrower shall pay the amount of any such
tax requested by the Administrative Agent, such Issuing Bank or such Revolving
Lender.



60

--------------------------------------------------------------------------------

(g)
Obligations Absolute.  The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (f) of this Section is absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision thereof or hereof, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any force majeure or other event that under any rule
of law or uniform practices to which any Letter of Credit is subject (including
Section 3.14 of the ISP) permits a drawing to be made under such Letter of
Credit after the stated expiration date thereof or of the Revolving Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of an Issuing
Bank (as determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h)
Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full,
(i) in the case of any LC Disbursement denominated in Dollars, and at all times
following the conversion to Dollars of any LC Disbursement made in any
Designated Foreign Currency pursuant to paragraph (f) or (n) of this Section, at
the rate per annum then applicable to ABR Revolving Loans and (ii) if such LC
Disbursement is made in a Designated Foreign Currency, at all times prior to its
conversion to Dollars pursuant to paragraph (f) or (n) of this Section, at a
rate equal to the rate reasonably determined by the applicable Issuing Bank to
be the cost to such Issuing Bank of funding such LC Disbursement (which
determination shall be conclusive absent manifest error) plus the Applicable
Rate applicable to Eurocurrency Revolving Loans at such time; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank for such LC Disbursement shall be
for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

61

--------------------------------------------------------------------------------

(i)
Cash Collateralization.  If any Event of Default described in clause (a), (b),
(i) or (j) of Article VII shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, a Majority in
Interest of the Revolving Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Collateral Account”), an amount in cash and in the
currency of such Letter of Credit equal to (i) in the case of any Letter of
Credit denominated in Dollars, 102% of the LC Exposure as of such date
attributable to such Letter of Credit, plus any accrued and unpaid interest
thereon, and (ii) in the case of any Letter of Credit denominated in a
Designated Foreign Currency 105% of the LC Exposure as of such date attributable
to such Letter of Credit plus any accrued and unpaid interest thereon; provided
that the (A) amounts payable in respect of any Letter of Credit denominated in a
Designated Foreign Currency in respect of which the Borrower’s reimbursement
obligations have been converted to obligations in Dollars as provided in
paragraph (f) or (n) of this Section, and interest accrued thereon, shall be
payable in Dollars and (B) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII.  The Borrower also shall deposit cash collateral in Dollars in
accordance with this paragraph as and to the extent required by Section 2.10(b)
or 2.19.  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  In addition, and without limiting the foregoing or
paragraph (c) of this Section, if any LC Exposure remains outstanding after the
expiration date specified in said paragraph (c), the Borrower shall promptly
deposit into the Collateral Account an amount in cash and in the currency of
such Letter of Credit equal to (i) in the case of any Letter of Credit
denominated in Dollars, 102% of the LC Exposure as of such date attributable to
such Letter of Credit, plus any accrued and unpaid interest thereon, and (ii) in
the case of any Letter of Credit denominated in a Designated Foreign Currency
105% of the LC Exposure as of such date attributable to such Letter of Credit
plus any accrued and unpaid interest thereon.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made as
mutually agreed by the Administrative Agent and the Borrower and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which they have not been reimbursed,
together with related fees, costs and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of a Majority in
Interest of the Revolving Lenders), be applied to satisfy other obligations of
the Borrower under this Agreement.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence and
continuance of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Aggregate Revolving Exposure would not exceed the Aggregate Revolving Commitment
and no Default shall have occurred and be continuing.



62

--------------------------------------------------------------------------------

(j)
Designation of Additional Issuing Banks.  The Borrower may, at any time and from
time to time, with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld), designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall specify the LC
Commitment of such Issuing Bank, executed by the Borrower, the Administrative
Agent and such designated Revolving Lender and, from and after the effective
date of such agreement, (i) such Revolving Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Revolving Lender in
its capacity as an issuer of Letters of Credit hereunder.

(k)
Termination of an Issuing Bank.  The Borrower may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.11(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit.

(l)
Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the currency and amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.



63

--------------------------------------------------------------------------------

(m)
LC Exposure Determination.  For all purposes of this Agreement, the amount of a
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(n)
Conversion.  In the event that the Loans become immediately due and payable on
any date pursuant to Article VII, all amounts (i) that the Borrower is at the
time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in a Designated Foreign Currency (other than amounts in
respect of which the Borrower has deposited cash collateral, if such cash
collateral was deposited in the applicable currency), (ii) that the Revolving
Lenders are at the time or become thereafter required to pay to the
Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (f) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in a Designated Foreign Currency and
(iii) of each Revolving Lender’s participation in any Letter of Credit
denominated in a Designated Foreign Currency under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Equivalent, calculated using the Exchange Rate on such date (or
in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts.  On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in Dollars at the rates otherwise applicable hereunder.

SECTION 2.05. Funding of Borrowings.
(a)
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 p.m., Local Time
(or in the case of any Loan denominated in a Designated Foreign Currency, noon,
Local Time), to the account of the Administrative Agent most recently designated
by it for such purpose for Loans denominated in the currency of such Loan by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request or, in the case
of ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f), to the Issuing Bank specified by the Borrower in
the applicable Borrowing Request.

(b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing (or, in the case of any ABR Borrowing for
which notice of such Borrowing has been given by the Borrower on the proposed
date of such Borrowing in accordance with Section 2.03, prior to 1:00 p.m.,
Local Time, on such date) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender,
(A) in the case of Loans denominated in dollars, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of Loans denominated in a Designated Foreign Currency, the rate determined
by the Administrative Agent to be the cost to it of funding such amount (which
determination will be conclusive absent manifest error) and (ii) in the case of
the Borrower, the interest rate applicable to (A) in the case of Loans
denominated in Dollars, ABR Loans of the applicable Class and (B) in the case of
Loans denominated in a Designated Foreign Currency, the interest rate applicable
to the subject Loan pursuant to Section 2.12.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

64

--------------------------------------------------------------------------------



SECTION 2.06. Interest Elections.  (a)  Each Revolving Borrowing and Incremental
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or as otherwise required by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period specified in the
applicable Borrowing Request or as otherwise required by Section 2.03. 
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type (provided that Eurocurrency Borrowings denominated in a
Designated Foreign Currency may not be converted into ABR Borrowings) or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)
To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (other than a request
pursuant to this Section with respect to a Borrowing denominated in a Designated
Foreign Currency, which request shall be made in writing (including by
electronic mail)), electronic mail or hand delivery of an executed written
Interest Election Request by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic or electronic mail Interest Election Request
shall be irrevocable and shall in the case of a telephonic request be confirmed
promptly by hand delivery, electronic mail or facsimile to the Administrative
Agent of a written Interest Election Request signed by the Borrower.

(c)
Each telephonic or written Interest Election Request shall specify the following
information in compliance with Section 2.02



65

--------------------------------------------------------------------------------

(i) 

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) 

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) 

whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv) 

if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)
Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)
If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall (i) in the case of a Borrowing
denominated in Dollars, be converted to an ABR Borrowing, and (ii) in the case
of a Eurocurrency Borrowing denominated in a Designated Foreign Currency, be
continued as a Eurocurrency Borrowing for an additional Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
under clause (i) or (j) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in Dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Designated Foreign Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration.

SECTION 2.07. Termination and Reduction of Commitments.
(a)
Unless previously terminated, the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.



66

--------------------------------------------------------------------------------

(b)
The Borrower may at any time terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each partial reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $20,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
(A) any Lender’s Revolving Exposure would exceed its Revolving Commitment of (B)
the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment.

(c)
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Revolving Commitments under paragraph (b) of this Section may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.08. Repayment of Loans; Evidence of Debt.
(a)
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan of such Lender on the Revolving Maturity Date.

(b)
The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c)
Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).



67

--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Incremental Term Loans.  The Borrower shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Amendment
establishing the Incremental Term Commitments of such Series.
SECTION 2.10. Prepayment of Loans.
(a)
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without penalty or premium (but subject to
the provisions of Section 2.15), in accordance with the requirements of this
Section.

(b)
In the event and on each occasion that (i) the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment (other than as a result of any
revaluation of the Dollar Equivalent of Revolving Loans on any Calculation Date
in accordance with Section 1.06) or (ii) the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment by $5,000,000 or more for five
consecutive Business Days solely as a result of any revaluation of the Dollar
Equivalent of Revolving Loans on any Calculation Date in accordance with Section
1.06, the Borrower shall prepay Revolving Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent in accordance with Section 2.04(i)) in an aggregate amount equal to such
excess; provided that no such prepayment shall be required in relation to the
foregoing clause (ii) until written notice thereof is given to the Borrower by
the Administrative Agent, whereupon such prepayment shall be due three Business
Days thereafter.

(c)
Prior to any prepayment of Borrowings under this Section, the Borrower shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to paragraph (d) of this Section.

(d)
The Borrower shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 together with any additional amounts required pursuant to
Section 2.15.



68

--------------------------------------------------------------------------------

SECTION 2.11. Fees.
(a)
The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee which shall accrue at the Applicable Rate on
the daily unused amount of the Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Commitment terminates.  Accrued commitment fees in respect of the
Revolving Commitments shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender.

(b)
The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
each outstanding Letter of Credit, which shall accrue on the daily maximum
amount then available to be drawn under such Letter of Credit at the Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans, during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank for its own account a fronting fee with respect to each Letter of
Credit issued by such Issuing Bank, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank
attributable to Letters of Credit issued by such Issuing Bank on the daily
maximum amount then available to be drawn under such Letter of Credit, during
the period from and including the Effective Date to but excluding the later of
the date of termination of the Revolving Commitments and the date on which there
ceases to be any such LC Exposure with respect to Letters of Credit issued by
such Issuing Bank, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to the Letters of Credit as from time to time in effect.  In addition,
if, as contemplated by Section 2.04(c), any Letter of Credit is cash
collateralized and remains outstanding after the Revolving Maturity Date (or
Subsequent Maturity Date, as the case may be), the Borrower will pay a fee (an
“LC Fee”) to the Issuing Bank in respect of such Letter of Credit which shall
accrue at the Applicable Rate that would be used to determine the interest rate
applicable to Eurocurrency Revolving Loans (assuming such Loans were outstanding
during such period) on the daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Revolving Maturity Date
(or Subsequent Maturity Date, as the case may be) but excluding the date on
which such Issuing Bank ceases to have any LC Exposure in respect of such Letter
of Credit.  Participation fees, fronting fees and other fees payable to an
Issuing Bank in respect of its Letters of Credit accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
(other than LC Fees) shall be payable on the date on which the Revolving
Commitments terminate and any such fees, including LC Fees, accruing after the
date on which the Revolving Commitments terminate shall be payable on demand
and, in the case of LC Fees and fronting fees accruing after the Revolving
Maturity Date (or Subsequent Maturity Date, as applicable), on the date on which
the relevant Issuing Bank ceases to have LC Exposure in respect of the Letter of
Credit in respect of which such fees are payable.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees, LC Fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).



69

--------------------------------------------------------------------------------

(c)
The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.12. Interest.
(a)
The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b)
The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (A) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (B) in the case of any other amount, 2.00% per annum plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section.  Payment or acceptance of the increased rates of interest provided for
in this paragraph (c) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent, any Issuing Bank or any
Lender.

(d)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.



70

--------------------------------------------------------------------------------

(e)
All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest.

(a)
If prior to the commencement of any Interest Period for a Eurocurrency Borrowing
of any Class:

(i) 

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; or

(ii) 

the Administrative Agent is advised by a Majority in Interest of the Lenders of
such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurocurrency Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be by telephone or
electronic mail) thereof to the Borrower and the Lenders of such Class as
promptly as practicable and, until the Administrative Agent notifies the
Borrower and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Borrowing of such Class to, or continuation of any Borrowing
of such Class as, a Eurocurrency Borrowing shall be ineffective, (B) any
affected Eurocurrency Borrowing that is requested to be continued shall (x) if
denominated in Dollars, be continued as an ABR Borrowing or (y) otherwise, be
repaid on the last day of the then-current Interest Period applicable thereto,
and (C) any Borrowing Request for an affected Eurocurrency Borrowing shall
(x) in the case of a Borrowing denominated in Dollars, be deemed a request for
an ABR Borrowing or (y) in all other cases, be ineffective (and no Lender shall
be obligated to make a Loan on account thereof) and (D) any Borrowing Request
for a Eurocurrency Borrowing of such Class shall be treated as a request for an
ABR Borrowing.


71

--------------------------------------------------------------------------------



(b)
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate unless agreed to by all Lenders
in accordance with Section 9.02); provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within ten days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders of each Class stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this Section
2.13(b), only to the extent the LIBO Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.14. Increased Costs.

(a)
If any Change in Law shall:

(i) 

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or Issuing Bank (except any
such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) 

impose on any Lender or Issuing Bank or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) 

subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


72

--------------------------------------------------------------------------------

     
